DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the current status" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the camera pose" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the motor calibration" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected based on their dependence on claim 1.
Claim 8 recites the limitation "the horizontal scan line" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the captured object" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the current status" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the camera pose" in 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the motor calibration" in 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-19 are rejected based on their dependence on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu et al. (United States Patent Application Publication 2016/0295097), hereinafter referenced as Shanmugavadivelu, in view of Zhu et al. (United States Patent Application Publication 2019/0253644), hereinafter referenced as Zhu, in view of Cui (United States Patent Application Publication 2018/0041689).
Regarding claim 1, Shanmugavadivelu discloses a method of focusing dual cameras, comprising: receiving a fixed focus image from a fixed focus camera module (figure 1 exhibits step 702 in which a fixed focus camera captures an image as disclosed at paragraph 42); receiving an auto focus image from an auto focus camera module (figure 1 exhibits step 701 in which an auto focus camera captures an image as disclosed at paragraph 42); calculating a depth of focus difference between the fixed focus image and the auto focus image (figure 7 exhibits step 704 in which a disparity value is calculated as disclosed at paragraph 42, the disparity value shows an offset between the same point in the fixed focus and the AF image, the offset is a difference of depth of focus); estimating an auto focus position based on the depth of focus difference (figure 7 exhibits step 704 in which an autofocus position is determined based on the disparity as disclosed at paragraph 42); and setting the auto focus position based on the estimation (figure 7 exhibits step 705 in which the AF position is set based on the estimated value as disclosed at paragraph 42).  However, Shanmugavadivelu fails to disclose window matching between the auto focus camera module and the fixed focus camera module; brightness correcting the matched windows between the auto focus camera module and the fixed focus camera module based on a histogram of a horizontal scan line with the matched window of a captured object and estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches a method for aligning images for processing wherein the motivation of improving accuracy of a disparity calculation would have prompted a predictable variation of Shanmugavadivelu by applying Zhu’s known principal of performing a window matching process (paragraph 85 teaches performing a block matching process in order to register the images to each other) and performing brightness correcting on images between two cameras based on a histogram of a horizontal scan line with the matched window of a captured object (paragraph 82 teaches performing a brightness correcting so that a first image is modified to obtain a new image that is the same or equivalent as another image in terms of brightness using a histogram matching process, by using histograms of the entire images, the histograms include brightness information of a horizontal scan line within matched windows).
In view of the motivations such as improving accuracy of a disparity calculation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention (AIA ).
 However, Shanmugavadivelu in view of Zhu fails to disclose estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Cui is a similar or analogous system to the claimed invention as evidenced Cui teaches an autofocus camera module wherein the motivation of improving autofocus accuracy would have prompted a predictable variation of Shanmugavadivelu by applying Cui’s known principal of estimating the auto focus position based on the current status of the camera pose and the motor calibration (figure 5 exhibits wherein an autofocus position in the form of a DAC value is estimated based on a desired lens position, the pose of the camera in the form of orientation and motor calibration data which corresponds to each of the curves 502-506 as disclosed at paragraph 34).
In view of the motivations such as improving autofocus accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu in view of Zhu in view of Cui and further in view of Chou et al. (United States Patent Application Publication 2015/0304527), hereinafter referenced as Chou.
Regarding claim 2, Shanmugavadivelu in view of Zhu and further in view of Cui discloses everything claimed as applied above (see claim 1), however, Shanmugavadivelu fails to disclose calibrating a lens distortion of the auto focus camera module to imitate that of a pinhole camera.
Chou is a similar or analogous system to the claimed invention as evidenced Chou teaches a method of lens distortion correction wherein the motivation of improving the accuracy of lens distortion correction would have prompted a predictable variation of Shanmugavadivelu by applying Chou’s known principal of calibrating a lens distortion of the auto focus camera module to imitate that of a pinhole camera (paragraph 32 teaches performing calibration based on a pinhole model).
In view of the motivations such as improving the accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu et al. (United States Patent Application Publication 2016/0295097), hereinafter referenced as Shanmugavadivelu, in view of Zhu et al. (United States Patent Application Publication 2019/0253644), hereinafter referenced as Zhu, in view of Cui and further in view of Shabtay et al. (United States Patent Application Publication 2016/0182821), hereinafter referenced as Shabtay.
Regarding claim 3, Shanmugavadivelu in view of Zhu and further in view of Cui discloses everything claimed as applied above (see claim 1), however, Shanmugavadivelu fails to disclose calibrating a geometric relation including a relative pose, a relative position and a relative scale of the auto focus camera module and the fixed focus camera module.
Shabtay is a similar or analogous system to the claimed invention as evidenced Shabtay teaches a multi-aperture camera system wherein the motivation of improving processing results by ensuring the images captured from two different cameras are aligned would have prompted a predictable variation of Shanmugavadivelu by applying Shabtay’s known principal of performing an image rectification process in which rotation angles and an optical center between camera modules are calibrated (figure 4A exhibits steps 404 and 406 in which the images are aligned using scale and shift parameters as disclosed at paragraphs 48 and 49) which comprises calibrating a geometric relation including a relative pose, a relative position and a relative scale of the auto focus camera module and the fixed focus camera module (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for rotation angles and optical center shift between camera modules in order to better align images; and paragraph 48 teaches performing a scale adjustment).  
In view of the motivations such as improving processing results by ensuring the images captured from two different cameras are aligned one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Regarding claim 5, Shanmugavadivelu in view of Zhu, in view of Cui and further in view of Shabtay discloses everything claimed as applied above (see claim 3), in addition, Shabtay discloses wherein the geometric relation comprises a set of rotation angles between the auto focus camera module and the fixed focus camera module (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for rotation angles between camera modules in order to better align images).
Regarding claim 6, Shanmugavadivelu in view of Zhu, in view of Cui and further in view of Shabtay discloses everything claimed as applied above (see claim 3), in addition, Shabtay discloses wherein the geometric relation comprises an optical center shift between the auto focus camera module and the fixed focus camera module (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for optical center shift between camera modules in order to better align images).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu in view of Zhu, in view of Cui, in view of Shabtay and further in view of Nash et al. (United States Patent Application Publication 2017/0230585), hereinafter referenced as Nash.
Regarding claim 4, Shanmugavadivelu in view of Zhu, in view of Cui and further in view of Shabtay discloses everything claimed as applied above (see claim 3), however, Shanmugavadivelu fails to disclose wherein the geometric relation comprises a focal length ratio between the auto focus camera module and the fixed focus camera module.
Shanmugavadivelu in view of Zhu in view of Cui and further in view of Shabtay teaches calibrating for scale between images based on a y-coordinate offset between images (Shabtay paragraph 48).  Nash teaches calibrating for scale between images using a focal length ratio between two camera systems (figure 5 exhibits a calibration setup which performs a geometric calibration to calibrate geometric parameters including a focal length ratio between the two different camera systems as disclosed at paragraph 67, the focal length ratio correspond to the claimed “relative scale”).  Because both Shabtay and Nash teach methods for calibrating a scaling offset between images it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of properly scaling images for improved alignment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu in view of Zhu, in view of Cui and further in view of Sogawa (United States Patent Application Publication 2004/0061712).
Regarding claim 7, Shanmugavadivelu in view of Zhu and further in view of Cui discloses everything claimed as applied above (see claim 1), however, Shanmugavadivelu fails to disclose wherein the window matching between the auto focus camera module and the fixed focus camera module is performed along an epipolar line.
Sogawa is a similar or analogous system to the claimed invention as evidenced Sogawa teaches a method for determining a disparity between images wherein the motivation of improving accuracy of a disparity calculation would have prompted a predictable variation of Shanmugavadivelu by applying Sogawa’s known principal of performing a window matching process (figure 1 exhibits stereo matching section 8 which performs stereo matching between images using windows of pixels as shown in figures 4A and 4B as disclosed at paragraph 36; paragraph 25 discloses performing matching along an epipolar line).
In view of the motivations such as improving accuracy of a disparity calculation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claims 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu in view of Zhu, in view of Chou and further in view of Shabtay and further in view of Cui.
Regarding claim 8, Shanmugavadivelu discloses a method of focusing dual cameras, comprising: receiving a fixed focus image from a fixed focus camera module (figure 1 exhibits step 702 in which a fixed focus camera captures an image as disclosed at paragraph 42); receiving an auto focus image from an auto focus camera module (figure 1 exhibits step 701 in which an auto focus camera captures an image as disclosed at paragraph 42); calibrating a geometric relation of the auto focus camera module and the fixed focus camera module (figure 6 exhibits steps 604-606 in which the stereo misalignment is calibrated); calculating a depth of focus difference between the fixed focus image and the auto focus image (figure 7 exhibits step 704 in which a disparity value is calculated as disclosed at paragraph 42, the disparity value shows an offset between the same point in the fixed focus and the AF image, the offset is a difference of depth of focus); estimating an auto focus position based on the depth of focus difference (figure 7 exhibits step 704 in which an autofocus position is determined based on the disparity as disclosed at paragraph 42); and setting the auto focus position based on the estimation (figure 7 exhibits step 705 in which the AF position is set based on the estimated value as disclosed at paragraph 42).  However, Shanmugavadivelu fails to disclose calibrating a lens distortion of the auto focus camera module to imitate that of a pinhole camera and wherein the geometric relation explicitly includes a relative pose, a relative position and a relative scale; brightness correcting between the auto focus camera module and the fixed focus camera module based on a histogram of a horizontal scan line from the auto focus camera module and the fixed focus camera module of a captured object and estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches a method for aligning images for processing wherein the motivation of improving accuracy of a disparity calculation would have prompted a predictable variation of Shanmugavadivelu by applying Zhu’s known principal of performing brightness correcting on images between two cameras based on a histogram of a horizontal scan line with the matched window of a captured object (paragraph 82 teaches performing a brightness correcting so that a first image is modified to obtain a new image that is the same or equivalent as another image in terms of brightness using a histogram matching process, by using histograms of the entire images, the histograms include brightness information of a horizontal scan line).
In view of the motivations such as improving accuracy of a disparity calculation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Shanmugavadivelu in view of Zhu fails to disclose calibrating a lens distortion of the auto focus camera module to imitate that of a pinhole camera and wherein the geometric relation explicitly includes a relative pose, a relative position and a relative scale, estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Chou is a similar or analogous system to the claimed invention as evidenced Chou teaches a method of lens distortion correction wherein the motivation of improving the accuracy of lens distortion correction would have prompted a predictable variation of Shanmugavadivelu by applying Chou’s known principal of calibrating a lens distortion of the auto focus camera module to imitate that of a pinhole camera (paragraph 32 teaches performing calibration based on a pinhole model).
In view of the motivations such as improving the accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
However, Shanmugavadivelu in view of Zhu, in view of Chou fails to explicitly disclose that the relation includes a relative pose, a relative position and a relative scale and estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Shabtay is a similar or analogous system to the claimed invention as evidenced Shabtay teaches a multi-aperture camera system wherein the motivation of improving processing results by ensuring the images captured from two different cameras are aligned would have prompted a predictable variation of Shanmugavadivelu by applying Shabtay’s known principal of performing an image rectification process in which rotation angles and an optical center between camera modules are calibrated (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for rotation angles and optical center shift between camera modules in order to better align images, therefore it is apparent that the calibration includes rotation angle calibration, the rotation angle correspond to the claimed “relative pose” and the offset corresponds to the claimed “relative position”) and the images are aligned (figure 4A exhibits steps 404 and 406 in which the images are aligned using scale and shift parameters as disclosed at paragraphs 48 and 49).  It is apparent that by aligning the images similar features will be aligned along horizontal scan lines throughout the images.
In view of the motivations such as improving processing results by ensuring the images captured from two different cameras are aligned one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Shanmugavadivelu in view of Zhu, in view of Chou and further in view of Shabtay fails to disclose estimating the auto focus position based on the current status of the camera pose and the motor calibration.
Cui is a similar or analogous system to the claimed invention as evidenced Cui teaches an autofocus camera module wherein the motivation of improving autofocus accuracy would have prompted a predictable variation of Shanmugavadivelu by applying Cui’s known principal of estimating the auto focus position based on the current status of the camera pose and the motor calibration (figure 5 exhibits wherein an autofocus position in the form of a DAC value is estimated based on a desired lens position, the pose of the camera in the form of orientation and motor calibration data which corresponds to each of the curves 502-506 as disclosed at paragraph 34).
In view of the motivations such as improving autofocus accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shabtay discloses wherein the geometric relation comprises a set of rotation angles between the auto focus camera module and the fixed focus camera module (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for rotation angles and optical center shift between camera modules in order to better align images).
Regarding claim 11, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shabtay discloses wherein the geometric relation comprises an optical center shift between the auto focus camera module and the fixed focus camera module (paragraph 47 teaches performing a calibration step to determine a projection matrix to compensate for rotation angles and optical center shift between camera modules in order to better align images).
Regarding claim 12, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), however, Shanmugavadivelu fails to disclose window matching between the auto focus camera module and the fixed focus camera module.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches a method for aligning images for processing wherein the motivation of improving accuracy of a disparity calculation would have prompted a predictable variation of Shanmugavadivelu by applying Zhu’s known principal of performing a window matching process to align a pair of images (paragraph 85 teaches performing a block matching process in order to register the images to each other).
In view of the motivations such as improving accuracy of a disparity calculation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Shanmugavadivelu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Regarding claim 13, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Zhu discloses calculating a brightness uniformity of the auto focus image (paragraph 82 teaches performing a brightness correcting so that a first image is modified to obtain a new image that is the same or equivalent as another image in terms of brightness using a histogram matching process, by calculating histograms for each of the images, the bright uniformity of each image is calculated).
Regarding claim 14, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shabtay discloses matching an alignment of the auto focus camera module and the fixed focus camera module (paragraph 47 teaches applying a projection matrix to compensate for optical center shift between camera modules in order to better align images).
Regarding claim 15, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shanmugavadivelu discloses estimating an autofocus position step based on the estimated autofocus position (figure 5 exhibits wherein an autofocus position step form point 1 to point 2 is estimated based on the calculated autofocus position as disclosed at paragraph 39).
Regarding claim 16, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shanmugavadivelu discloses estimating a coarse auto focus position step based on the estimated auto focus position (figure 5 exhibits wherein a coarse autofocus position step form point 1 to point 2 is estimated based on the calculated autofocus position as disclosed at paragraph 39).
Regarding claim 17, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shanmugavadivelu discloses estimating a fine auto focus position step based on the estimated auto focus position (figure 5 exhibits wherein a coarse autofocus position step form point 2 to point 3 is estimated based on the calculated autofocus position and a subsequent sharpness determination as disclosed at paragraph 39).
Regarding claim 18, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), in addition, Shanmugavadivelu discloses calculating a sharpness of the auto focus image (paragraph 39 teaches calculating a sharpness value to fine tune an auto focus position).
Regarding claim 19, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 18), in addition, Shanmugavadivelu discloses resetting the auto focus position based on the sharpness of the autofocus image (paragraph 39 teaches calculating a sharpness value to fine tune an auto focus position).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay in view of Cui and further in view of Nash.
Regarding claim 9, Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay and further in view of Cui discloses everything claimed as applied above (see claim 8), however, Shanmugavadivelu fails to disclose wherein the geometric relation comprises a focal length ratio between the auto focus camera module and the fixed focus camera module.
Shanmugavadivelu in view of Zhu, in view of Chou, in view of Shabtay teaches calibrating for scale between images based on a y-coordinate offset between images (Shabtay paragraph 48).  Nash teaches calibrating for scale between images using a focal length ratio between two camera systems (figure 5 exhibits a calibration setup which performs a geometric calibration to calibrate geometric parameters including a focal length ratio between the two different camera systems as disclosed at paragraph 67, the focal length ratio correspond to the claimed “relative scale”).  Because both Shabtay and Nash teach methods for calibrating a scaling offset between images it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of properly scaling images for improved alignment.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimatani et al. (United States Patent Application 2018/0376068) teaches a method of autofocus calibration for a camera.
Malaescu et al. (United States Patent Application 2017/0155896) teaches a method of autofocus calibration for a camera.
Darling et al. (United States Patent Application 2017/0070731) teaches a method of autofocus calibration for a multi-camera.
Zhou (United States Patent Application Publication 2013/0155266) teaches a method for estimating focus position using an orientation offset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696